Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious the data processing circuit comprises a data editing circuit to edit the image pickup data to enlarge an image based on the image pickup data in at least one direction to display an enlarged image on the display apparatus; and the data editing circuit: selects an enlargement ratio for the image based on the image pickup data, based on an angle of a line of vision of an occupant in the vehicular compartment relative to a display surface of the display apparatus, selects the enlargement ratio in a vertical direction of the vehicle so as to display the image based on the image pickup data with larger enlargement in the vertical direction as the angle of the line of vision relative to the display surface departs from an angle of 90 degrees, and selects the enlargement ratio in a vehicle width direction so as to display an image displayed farther away from a vehicular driver's seat in the vehicle width direction with larger enlargement in the vehicle width direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013.  The examiner can normally be reached on 6:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PINEL E ROMAIN/Primary Examiner, Art Unit 3612